Citation Nr: 0519171	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  00-11 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to 
November 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 decision rendered by the 
Portland, Oregon Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied entitlement to service 
connection for depression.  The appellant indicated 
disagreement with that decision and, after being furnished a 
Statement Of the Case, filed a substantive appeal.   

In June 2003, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
the proceeding is of record.  

This matter was previously before the Board in December 2003, 
at which time, the Board remanded the matter to the RO for 
additional development.  In April 2005, following substantial 
completion of the requested development, the RO issued a 
Supplemental Statement Of the Case in which it continued the 
denial of the veteran's claim.  Hence, it is once again 
before the Board on appeal.  

FINDINGS OF FACT

1.  The veteran's service medical records do not contain any 
complaints, findings, or treatment for an acquired 
psychiatric disorder.  

2.  The veteran has current Axis I diagnoses of amphetamine 
dependence, opioid (heroin) dependence, nicotine dependence, 
and bipolar disorder.  

3.  An acquired psychiatric disorder was not established 
until several years after service, and has not been shown to 
be related to service or to any occurrence or event therein.  
A psychosis was not demonstrated within one year of 
separation from active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include depression was 
not incurred during, or aggravated by, military service, nor 
may a psychosis be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. 
(West 2002), which became effective on November 9, 2000, 
during the appeal's pendency.  The VCAA redefined VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of October 2000, March 2004 and 
January 2005 letters, pursuant to the VCAA, the RO advised 
the appellant of the types of evidence that needed to send to 
VA in order to substantiate the claim, as well as the types 
of evidence VA would assist in obtaining.  Specifically, he 
was advised to identify evidence showing that a current 
psychiatric disorder was related to his military service.  In 
addition, the veteran was informed of the responsibility to 
identify, or to submit evidence directly to VA.  Furthermore, 
the RO specifically requested that the veteran provide it 
with or identify any other additional evidence that could 
help substantiate the claim, including complete 
authorizations to obtain VA and private medical evidence.  
Finally, the letters advised the veteran of the evidence it 
had received in connection with the claim.  

For the above reasons, the Board finds that the RO's notices 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notices provided to the veteran were not given 
prior to the first AOJ adjudication of the claim, the notices 
were provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The RO has obtained the veteran's VA 
outpatient treatment records.  Moreover, the veteran was 
afforded a VA examination as noted below.  Additionally, the 
veteran was afforded an opportunity to testify before the 
undersigned at the June 2003 hearing.  

In 2004, the RO attempted to obtain any additional treatment 
records from Fort Sill and Fort Lee.  Their efforts did not 
produce any additional evidence.  Additionally, the RO 
contacted the National Personnel Records Center (NPRC) and 
requested any additional service medical or administrative 
records.  In an April 2004 response, the NPRC indicated that 
the RO had all available records.  

In March 2005 and January 2005 letters, the RO asked the 
veteran to submit an authorization to obtain private 
treatment records from Dr. B. Arumagham and the Rehab Center 
of Eugene, Oregon.  The veteran did not respond to the RO's 
letters.  As such, the Board finds that the RO has no further 
duty to assist the veteran in obtaining the identified 
private treatment records.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) ("The duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence").  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  



II.  Background

The veteran contends that a psychiatric disorder is due to 
his active duty military service.  Specifically, he alleges, 
that after receiving an Article 15 during service, he became 
anxious and depressed.  

The veteran's service medical and personnel records are 
associated with his claims folder.  His service medical 
records do not show complaints or medical treatment for any 
psychiatric disorder.  His personnel records reflect that in 
December 1987, he received an Articles 15 and was demoted due 
to a positive urinalysis.  

Post-service, in March 1997, the veteran was admitted to the 
VA Domiciliary for treatment of alcohol and polysubstance 
abuse.  At such time, the veteran denied any major 
psychiatric problems, although he noted treatment for 
situational depression in 1994 as a result of the dissolution 
of his marriage.  He reported that he started using 
methamphetamines at age 17 and last used alcohol, 
methamphetamines, and marijuana approximately four days prior 
to admission.  

In an April 1997 treatment note, the veteran reported a 
history of deliberate self-injury and theft during his 
childhood.  He stated that a neighbor sexually molested him 
some time between the ages of 8 and 10.  He described a 20-
year history of alcohol and cannabis abuse, and a 13-year 
history of cocaine, amphetamines, and hallucinogens abuse.  
He reported one episode of outpatient treatment for 
depression in 1993 and 1994, following the termination of his 
marriage.  Following a mental status examination, he was 
diagnosed with polysubstance dependence and nicotine 
dependence.  

In September 1997, the veteran was hospitalized for treatment 
of methamphetamine abuse.  

During VA hospitalization in January 1998, the veteran 
reported a history of depression and suicidal ideation.  The 
pertinent diagnoses were drug dependence and depression.  

In March 1999, the veteran requested counseling after 
experiencing anxiety and confused feelings related to a 
heroin overdose death of a resident in his team house.  

In statements submitted in June 1999 and March 2000, the 
veteran's mother and father stated that the veteran suffered 
from fatigue, depression or symptoms of depression while 
serving in the Army.  

In July 2000, the veteran was hospitalized for treatment for 
amphetamine, heroin and nicotine dependence, and a bipolar 
disorder, not otherwise specified.  

In March 2004, the RO requested additional clinical treatment 
records from both Fort Sill and Fort Lee.  Both responded 
that they had no additional records pertaining to the 
veteran's health care.  

In September 2004, the veteran was afforded a VA examination.  
A licensed clinical psychologist conducted the examination.  
Prior to the examination, the examiner read and reviewed the 
veteran's claims folder.  The examiner noted that the veteran 
had a history of 13 inpatient psychiatric admissions; all for 
treatment of his drug addiction problems.  

Upon a mental status examination, the veteran described a 
childhood history of drug use, sexual abuse, and a difficult 
home life.  He stated that he had current depressive episodes 
once a month, for 2-3 days duration.  He reported that his 
depression was controlled by medications.  He complained that 
the U.S. Army exacerbated his depression when they 
disciplined him for failing a drug test.  

The examiner noted that according to the history as supplied 
by the veteran and contained in the medical records, problems 
with drug addiction, antisocial personality, and sexual 
identity predated his service in the Army.  The examiner 
noted that the veteran self-medicated his psychiatric 
problems in the Army until he was caught and disciplined.  
Post-service, the veteran experienced psychiatric difficulty 
after finding that his roommate had died from an apparent 
drug overdose.  

The examiner noted that during his active military service, 
the veteran engaged in poor choices and criminal activity.  
He opined that if the illegal behavior resulted in feelings 
of humiliation and depression, then the veteran should have 
avoided the choices to be involved with drugs in the military 
in the first place.  Based upon his review of the record, 
DSM-IV interview findings, and psychological testing results, 
the examiner opined that the veteran was psychiatrically 
disabled, but for causes or reasons having nothing to do with 
his military service.  

III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  
Further, a preexisting injury or disease will be considered 
to have been aggravated by active military service where 
there is an increase in disability during such service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2004).  
However, congenital or developmental defects, personality 
disorders and mental deficiency as such are not diseases or 
injuries within the meaning of applicable legislation 
providing compensation benefits.  38 C.F.R. § 3.303(c).
Where a veteran served continuously for 90 days or more and a 
psychosis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2004).
The Board finds that the competent credible evidence of 
record shows that the veteran's current psychiatric disorder, 
variously diagnosed as a depressive disorder, was not 
incurred during or aggravated by his military service.  The 
evidence does not indicate that the veteran suffered from an 
acquired psychiatric disorder during service or had psychosis 
within the one-year period following service.  His service 
records do not document treatment for depression or a related 
psychiatric disorder following receipt of an Article 15, as 
alleged.  Rather, the first post-service clinical evidence of 
a psychiatric disorder was in early 1998, at which time the 
veteran was diagnosed with depression.  While the post-
service records document a lengthy history of treatment for a 
long-standing substance abuse problem, they do not indicate 
that the veteran has a disability of service origin.  
Moreover, the only credible medical evidence with respect to 
the etiology of the veteran's psychiatric disorder, namely 
the VA examiner's opinion in September 2004, is unfavorable 
to the veteran's claim.  
The only other evidence linking the veteran's current 
psychiatric condition to service comes from the veteran and 
his parents.  These statements have been considered.  
However, as laypersons without the appropriate medical 
training and expertise, they are not competent to provide a 
probative opinion on a medical matter.  While a layman such 
as the veteran can certainly testify about his in-service 
experiences and current symptoms, he is not competent to 
diagnose himself as having a psychiatric disorder, or to 
provide an opinion linking that disability to service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").
In sum, the preponderance of the evidence is against the 
granting of service connection.  The evidence is not in 
equipoise so as to apply the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  




ORDER

Entitlement to service connection for an acquired mental 
disorder (claimed as depression) is denied.



	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


